SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

644
KA 13-01067
PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

SOLOMON L. WEEMS, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (James J.
Piampiano, J.), rendered February 14, 2013. The judgment convicted
defendant, upon his plea of guilty, of rape in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: In appeal No. 1, defendant appeals from a judgment
convicting him upon his plea of guilty of rape in the first degree
(Penal Law § 130.35 [1]) and, in appeal No. 2, defendant appeals from
a judgment convicting him upon his plea of guilty of two counts of
rape in the first degree (§ 130.35 [1]). Defendant pleaded guilty to
the crimes in one plea proceeding. We reject defendant’s contention
in both appeals that his waiver of the right to appeal was invalid.
County Court “ ‘made clear that the waiver of the right to appeal was
a condition of [the] plea, not a consequence thereof, and the record
reflects that defendant understood that the waiver of the right to
appeal was separate and distinct from those rights automatically
forfeited upon a plea of guilty’ ” (People v Graham, 77 AD3d 1439,
1439, lv denied 15 NY3d 920, quoting People v Lopez, 6 NY3d 248, 256).
The valid waiver of the right to appeal encompasses defendant’s
further contention in both appeals that the sentence is unduly harsh
and severe (see generally Lopez, 6 NY3d at 255-256).




Entered:    July 1, 2016                           Frances E. Cafarell
                                                   Clerk of the Court